     Case 1:20-cv-10014-PBS Document 185 Filed 08/05/21 Page 1 of 24



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
LIONBRIDGE TECHNOLOGIES, LLC,       )
                                    )
                     Plaintiff,     )
                                    )          Civil Action
v.                                  )          No. 20-10014-PBS
                                    )
VALLEY FORGE INSURANCE COMPANY,     )
                                    )
                     Defendant.     )
______________________________      )
                                    )
VALLEY FORGE INSURANCE COMPANY,     )
                                    )
          Third-Party Plaintiff,    )
                                    )
v.                                  )
                                    )
H.I.G. MIDDLE MARKET, LLC;          )
ENDURANCE ASSURANCE CORPORATION;    )
and NATIONAL UNION FIRE INSURANCE )
COMPANY OF PITTSBURGH, PA,          )
                                    )
          Third-Party Defendants. )
______________________________      )

                           MEMORANDUM AND ORDER

                              August 5, 2021

Saris, D.J.

                               INTRODUCTION

     This     case   arises   from   an   insurance   coverage   dispute.

Plaintiff     Lionbridge   Technologies,    LLC1   (“Lionbridge”)      seeks

coverage by its insurer Defendant Valley Forge Insurance Company



1During the pendency of this action, Lionbridge Technologies, Inc.
converted to a limited liability company. The case caption has
been revised to reflect the party’s current name. [Dkt. 165 at 1]
                                     1
       Case 1:20-cv-10014-PBS Document 185 Filed 08/05/21 Page 2 of 24



(“VFIC”) of its full defense costs in an underlying litigation.

VFIC   challenges    whether    it   has   a   duty   to   defend,   whether

Lionbridge’s defense costs are reasonable, and whether it is

required to provide a defense to Lionbridge’s codefendant, H.I.G.

Middle Market LLC (“HIG”). VFIC filed a third-party complaint

against    HIG,    its    insurer    Endurance    Assurance     Corporation

(“Endurance”), and Lionbridge’s additional insurer, National Union

Fire Insurance Company of Pittsburg, PA (“National Union”).

       Two dispositive motions are now before the Court. Lionbridge

moves for partial summary judgment against VFIC (Dkt. 76), and

VFIC cross-moves for summary judgment against Lionbridge (Dkt.

104). After hearing, the Court ALLOWS VFIC’s motion for summary

judgment (Dkt. 104) and DENIES Lionbridge’s motion for partial

summary judgment (Dkt. 76).

                                BACKGROUND

       The following facts are undisputed unless otherwise noted.

I.     Insurance Policy

       Lionbridge seeks coverage from VFIC under the “Personal and

Advertising Injury Liability” section of the “General Liability”

insurance included in the policy. Dkt. 103-2 at 131. Under that

section of the policy, VFIC will “pay those sums that the Insured

becomes legally obligated to pay as damages because of personal

and advertising injury to which this insurance applies.” Id. at



                                      2
      Case 1:20-cv-10014-PBS Document 185 Filed 08/05/21 Page 3 of 24



137. VFIC “[w]ill have the right and duty to defend the Insured

against any suit seeking those damages.” Id.

      The policy defines “[p]ersonal and advertising injury” as

“arising out of one or more” listed “offenses.” Id. at 148.

Lionbridge argues that two listed offenses apply here: “[o]ral or

written publication, in any manner, of material that slanders or

libels a person or organization or disparages a person’s or

organization’s goods, products or services” and “[t]he use of

another’s advertising idea in your advertisement.” Id. The policy

defines     “[a]dvertisement”      as   “a   notice   that    is    broadcast   or

published to the general public or specific market segments about

your goods, products or services for the purpose of attracting

customers or supporters.” Id. at 145. It specifies that “only that

part of a web site that is about your goods, products or services

for   the    purposes    of   attracting      customers      or    supporters   is

considered an advertisement.” Id.

      The    policy     excludes   coverage     for   certain       personal    and

advertising injuries. These exclusions include “[p]ersonal and

advertising injury caused by or at the direction of the Insured

with the knowledge that the act would violate the rights of another

and would inflict personal and advertising injury,” “arising out

of oral or written publication, in any manner, of material, if

done by or at the direction of the Insured with knowledge of its

falsity,” “arising out of the infringement of . . . trade secret

                                        3
       Case 1:20-cv-10014-PBS Document 185 Filed 08/05/21 Page 4 of 24



or other intellectual property rights,” and “arising out of any

access     to    or    disclosure    of       any   person   or   organization’s

confidential      or   personal     information,      including   .   .    .   trade

secrets,        processing    methods,          customer     lists,       financial

information, . . . or any other type of nonpublic information.”

Id. at 137–38, 178.

II.    Underlying Litigation

       The underlying litigation on which this coverage dispute

centers arose from the forced sale of TransPerfect Global, Inc.

(“TPG”). In its complaint, TPG alleges that it is “one of the

world’s leading providers of translation, website localization and

litigation support services.” Dkt. 107 ¶ 39 (quoting Dkt. 76-7

¶ 23). In April 2014, one of TPG’s two co-founders filed a petition

in the Delaware Chancery Court seeking dissolution and forced sale

of TPG. In August 2015, the court directed that TPG be sold at

auction.

       TPG alleges that HIG, a private equity firm, “devised a

strategy to acquire Lionbridge and TPG to create the world’s

largest    language      translation      service    provider.”    Id.     ¶   47(f)

(quoting Dkt. 76-7 ¶ 13). After acquiring Lionbridge in February

2017, TPG alleges, HIG “took control of Lionbridge” and “began to

prepare for a combination with TPG.” Id. ¶ 40 (quoting Dkt. 76-7

¶ 59). HIG then entered the official bidding process to purchase

TPG.

                                          4
      Case 1:20-cv-10014-PBS Document 185 Filed 08/05/21 Page 5 of 24



      After realizing that one of TPG’s cofounders would succeed in

the auction, HIG allegedly decided to continue in the bidding

process as a pretext to gain access to TPG’s confidential business

information. HIG allegedly knew that bidders received increasing

access to such information from one round to the next based on the

seriousness of their bids. Through that process, HIG and Lionbridge

allegedly gained access to TPG computer databases containing trade

secrets including “critical information about TPG’s sales models,

marketing        strategies,     unique       cost   and    pricing    structures,

compensation models, commission schedules, and customer and vendor

relationships and contracts.” Id. ¶ 42 (citing Dkt. 76-7 ¶¶ 24,

30, 89-91). HIG and Lionbridge then repeatedly accessed that

information in violation of a confidentiality agreement between

HIG   and    TPG,    conducted    interviews         with   TPG   management,   and

prolonged their access by persuading the bank managing the bidding

process     to    alter   the   rules   and     by   making   “shill   bids”    that

deceptively appeared to satisfy the conditions for advancement to

later rounds.

      Further, TPG alleges that “[d]uring the auction, Lionbridge

sales people falsely told TPG’s customers that Lionbridge was

purchasing TPG” and that they should “contract with Lionbridge

directly before the sale.” Id. ¶ 43 (quoting Dkt. 76-7 ¶ 127).

They also allegedly “misrepresented the nature of the underlying

litigation [in the Delaware Chancery Court]” and “introduced doubt

                                          5
     Case 1:20-cv-10014-PBS Document 185 Filed 08/05/21 Page 6 of 24



regarding the stability of TPG . . . in bad faith for the purpose

of damaging TPG and advantaging Lionbridge.” Id. (quoting Dkt. 76-

7 ¶ 127).

     HIG officially exited the bidding process in November 2017.

After that time, TPG alleges that HIG submitted an obviously late

bid, baselessly objected to the winning bid, and attempted to

assist one of TPG’s cofounders in objecting to the winning bid—

made by the other cofounder. In violation of the confidentiality

agreement, HIG and Lionbridge also allegedly refused to return or

destroy   TPG’s   confidential     information   and   used   TPG’s    trade

secrets to generate increased revenue for Lionbridge.

     TPG sued Lionbridge and HIG in the Southern District of New

York, alleging that both “participated in the auction process” to

acquire TPG and caused injury when they “acquired [TPG’s] trade

secrets and confidential information under false pretenses, and

then used the trade secrets to unfairly compete with TPG.” Dkt. 97

at 4. Specifically, TPG brings claims for Misappropriation of Trade

Secrets under the Defend Trade Secrets Act (acquisition of trade

secrets   by   improper   means,   unauthorized   disclosure     of    trade

secrets, and injunctive relief), 18 U.S.C. § 1836 et seq. (Counts

I-III); Violation of the Computer Fraud and Abuse Act (exceeding

authorized access and injunctive relief), 18 U.S.C. § 1030(g)




                                     6
       Case 1:20-cv-10014-PBS Document 185 Filed 08/05/21 Page 7 of 24



 (Counts IV and V);2 Misappropriation of Trade Secrets under State

 Law (Count VI); Unfair Competition and Trade Secrets under State

 Law   (Count    VII);    Unjust   Enrichment       (against      Lionbridge   only)

 (Count VIII); Breach of Contract (against HIG only) (Count IX);

 and Fraud (Count X). TPG seeks over $300 million in damages.

 Lionbridge agreed to indemnify HIG for all attorneys’ fees and

 costs incurred in defending the underlying litigation.

III.   Present Coverage Dispute

       In a July 17, 2019 letter to Lionbridge, VFIC agreed to defend

 Lionbridge in the underlying litigation subject to a reservation

 of rights. Dkt. 76-4 at 2 (“Because certain allegations in the

 Complaint      could    potentially   seek    damages      for    a   personal   and

 advertising injury as defined by the VFIC primary policy . . .,

 VFIC will agree to defend TPG, pursuant to a reservation of

 rights.”).      Lionbridge    retained       law   firms      Kirkland    &   Ellis

 (“Kirkland”) and Akerman, LLP (“Akerman”) to defend both it and

 HIG. VFIC objected to the defense costs on three grounds: that it

 had no obligation to provide a defense to HIG, that it had no

 obligation to pay for two law firms, and that Kirkland’s rates




 2 The Southern District of New York has dismissed TPG’s claims
 under the Computer Fraud and Abuse Act. Opinion and Order,
 Transperfect Global, Inc. v. Lionbridge Technologies, Inc., Case
 No. 1:19-cv-03283-DLC (S.D.N.Y. March 20, 2020).
                                        7
      Case 1:20-cv-10014-PBS Document 185 Filed 08/05/21 Page 8 of 24



were unreasonably high. Based on those objections, VFIC refused to

pay for Akerman and paid only a portion of Kirkland’s bills.3

      Lionbridge brought this suit seeking full coverage by VFIC of

its defense costs in the underlying litigation, including those

costs that benefitted HIG. In its answer, VFIC denied that it has

a   duty    to    defend    Lionbridge.   VFIC   also    filed   a   third-party

complaint seeking to recoup from HIG defense costs it has paid or

may   pay    in    the     underlying   litigation      that   benefitted   HIG.

Lionbridge and VFIC now cross-move for summary judgment. Arguing

that it does not have a duty to defend Lionbridge, VFIC seeks

dismissal of all claims.

                                 LEGAL STANDARD

      Under Rule 56 of the Federal Rules of Civil Procedure, a party

is entitled to summary judgment when “the movant shows that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

“[A]t summary judgment a court must view the record in the light




3 VFIC initially adjusted Kirkland’s billed hourly rates of $1,410
or $1,055 per hour for partners and $695 to $855 per hour for
associates to $400 per hour for partners, $300 per hour for
associates, and $115 per hour for paralegals., VFIC revised its
adjustments to $600 per hour for partners, $400 per hour for
associates, and $200 per hour for paralegals. At the adjusted
rates, VFIC paid for 100 percent of Kirkland’s billed hours “[f]or
line-items that appeared to be for services provided for
Lionbridge’s exclusive benefit,” 0 percent [f]or line-items that
appeared to be for services provided for HIG’s exclusive benefit,”
and 50 percent for “joint tasks.” Dkt. 76-8 at 2-3.
                                          8
     Case 1:20-cv-10014-PBS Document 185 Filed 08/05/21 Page 9 of 24



most favorable to the nonmoving party and draw all reasonable

inferences in favor of the same.” Chadwick v. WellPoint, Inc., 561

F.3d 38, 41 (1st Cir. 2009). “A genuine [dispute] exists when,

based on the evidence, a reasonable jury could resolve the issue

in favor of the non-moving party.” Napier v. F/V DEESIE, Inc., 454

F.3d 61, 66 (1st Cir. 2006).

                                  DISCUSSION

     In its motion for summary judgment, VFIC argues that it does

not have a duty to defend Lionbridge in the underlying litigation.

Lionbridge responds that (1) the underlying litigation triggered

VFIC’s duty to defend, (2) VFIC is bound by its earlier admissions

that it has a duty to defend based on the doctrine of judicial

admissions, (3) VFIC is equitably estopped from disputing its duty

to defend, and (4) the policy’s exceptions do not preclude all

potentially covered claims. Because all of Lionbridge’s claims are

premised on VFIC’s obligation to provide a defense, the Court

begins by analyzing the duty to defend.

I.   Duty to Defend the Underlying Litigation

     “An   insurer     has   a   duty   to    defend   an   insured   when     the

allegations   in   a   complaint    are      reasonably     susceptible   of   an

interpretation that states or roughly sketches a claim covered by

the policy terms.” Billings v. Com. Ins. Co., 936 N.E.2d 408, 414

(Mass. 2010). “[G]eneral allegations” that show “a possibility

that the liability claim falls within the insurance coverage” are

                                        9
     Case 1:20-cv-10014-PBS Document 185 Filed 08/05/21 Page 10 of 24



sufficient.   Id. at     414 (cleaned up). The allegations in the

complaint need not “specifically and unequivocally make out a claim

within the coverage.” Id. “The insured has the initial burden of

proving that a loss falls within the policy’s description of

covered risks. It is the insurer’s burden to show the applicability

of a particular exclusion.” New Fed Mortg. Corp. v. Nat’l Union

Fire Ins. Co. of Pittsburgh, PA, 543 F.3d 7, 11 (1st Cir. 2008)

(cleaned up) (applying Massachusetts law). Massachusetts applies

the “in for one, in for all” rule, which “expands the insurer’s

obligation to defend all claims brought against the insured so

long as at least one claim asserted against the insured is covered

by the policy.” Mount Vernon Fire Ins. Co. v. VisionAid, Inc., 91

F. Supp. 3d 66, 71 (D. Mass. 2015) (cleaned up), aff’d, 875 F.3d

716 (1st Cir. 2017).

     Lionbridge alleges that the underlying litigation triggered

VFIC’s duty to defend under both the “slanders or libels . . . or

disparages . . . goods, products of services” clause and the “use

of another’s advertising idea” clause of the policy. Dkt. 133 ¶ 36.

The Court analyzes those arguments in turn.

       A. Slander, Libel, or Disparagement

     To prove a duty to defend under the policy’s coverage of

injury from slander, libel, or disparagement of goods, products or

services,   Lionbridge     must   show         that   the   underlying   complaint

contains    “allegations    .     .   .        reasonably    susceptible   of   an

                                          10
     Case 1:20-cv-10014-PBS Document 185 Filed 08/05/21 Page 11 of 24



interpretation that states or roughly sketches” one of those

claims. See Billings, 936 N.E.2d at 414. Slander requires that

“the defendant made a statement, of and concerning the plaintiff,

to a third party; . . . the statement could damage the plaintiff’s

reputation in the community; . . . the defendant was at fault for

making the statement; and . . . the statement caused economic loss

or . . . is actionable without economic loss.” Scholz v. Delp, 41

N.E.3d 38, 45 (Mass. 2015) (cleaned up).4 As relevant here, slander

without economic loss requires a “false imputation of conduct or

characteristics     incompatible       with   the   proper    conduct    of   the

other’s lawful business, trade, profession or office.” Restatement

(Second) of Torts § 573 (Am. L. Inst. 1977); see Ravnikar v.

Bogojavlensky, 782 N.E.2d 508, 511 (Mass. 2003). Libel requires

that the defamatory statement be published in writing. Ravnikar,

782 N.E.2d at 510. Disparagement of goods, products or services

requires   that    the   defendant     have   made    a    statement    of    fact

specifically      related   to   the    plaintiff’s       goods,   products    or

services. HipSaver, Inc. v. Kiel, 984 N.E.2d 755, 763 (Mass. 2013).

Neither general statements about a business nor statements of




4 The parties do not dispute that Massachusetts law applies.
Moreover, choice of law does not affect the outcome of this
dispute. See, e.g., Protic v. Dengler, 46 F. Supp. 2d 277, 280
(S.D.N.Y.) (applying the same standard under New York law), aff’d,
205 F.3d 1324 (2d Cir. 1999).
                                       11
      Case 1:20-cv-10014-PBS Document 185 Filed 08/05/21 Page 12 of 24



opinion are sufficient. See id.; Scholz, 41 N.E.3d 38, 45 (Mass.

2015).

      Lionbridge cites to one paragraph of the underlying complaint

as   containing    allegations   that     “roughly   sketch”    a   claim    for

slander, libel, or disparagement of goods, products or services.

It states:

      During the auction, . . . Lionbridge sales people falsely
      told TPG’s customers that Lionbridge was purchasing TPG
      and that they should contract with Lionbridge directly
      before the sale. They also contacted TPG’s existing and
      prospective clients, and both misrepresented the nature
      of the underlying litigation [in the Delaware Chancery
      Court] and introduced doubt regarding the stability of
      TPG in bad faith for the purpose of damaging TPG and
      advantaging Lionbridge.

Dkt. 76-7 ¶ 127. In Lionbridge’s view, these allegations are

sufficient to show “a possibility that the liability claim falls

within    the     insurance   coverage”      for     slander,       libel,    or

disparagement of goods, products or services. See Billings, 936

N.E.2d at 414.

      VFIC responds that, among other infirmities in Lionbridge’s

argument, “TPG nowhere claims that any actual harm resulted from

the statements themselves” nor that “the statements damaged its

reputation.” Dkt. 146 at 4. Instead, TPG’s complaint alleges that

it was injured “when [Lionbridge and HIG] acquired [TPG’s] trade

secrets and confidential information under false pretenses, and

then used the trade secrets to unfairly compete with TPG.” Dkt.

76-7 ¶ 1. Because the underlying complaint makes no mention of

                                     12
        Case 1:20-cv-10014-PBS Document 185 Filed 08/05/21 Page 13 of 24



harm to TPG due to the alleged statements by Lionbridge sales

people, VFIC argues that it does not even “roughly sketch” a claim

for slander, libel, or disparagement – each of which have resulting

harm as an element.

        The Court agrees with VFIC. The allegations in the underlying

complaint cited by Lionbridge are not “reasonably susceptible of

an interpretation” that “roughly sketches a claim” for slander,

libel     or   disparagement   of   goods,   products    or   services.    See

Billings, 936 N.E.2d at 415. Libel and disparagement of goods,

products or services are plainly inapplicable – Lionbridge does

not identify any allegations of written statements or of statements

regarding TPG’s goods, products or services. See Ravnikar, 782

N.E.2d at 510; HipSaver, Inc., 984 N.E.2d at 763. As for slander,

Lionbridge has not met its initial burden because it does not point

to any allegation of harm to TPG resulting from the alleged false

or misleading statements, nor to any alleged statements about TPG’s

conduct that would be “incompatible with the proper conduct” of

its business. Restatement (Second) of Torts § 573; see Scholz, 41

N.E.3d at 45; Ravnikar, 782 N.E.2d at 511.

        Moreover, as VFIC explains, each of the cases Lionbridge

relies on is distinguishable. In Boston Symphony Orchestra, Inc.

v. Commercial Union Insurance Co., 545 N.E.2d 1156 (Mass. 1989),

the Massachusetts Supreme Judicial Court found that an artist’s

suit against the orchestra alleging reputational harm caused by

                                       13
     Case 1:20-cv-10014-PBS Document 185 Filed 08/05/21 Page 14 of 24



its cancellation of her performance roughly sketched a claim under

a clause in the orchestra’s insurance policy covering “other

defamatory    or    disparaging   material.”    Id.     at    1159    (emphasis

removed). The court reasoned that the clause should not be limited

to disparagement of products or property because “[i]f an insurer

desires to cover, and therefore to defend against, only those

actions seeking damages for” such limited types of disparagement,

“then the insurer can issue a policy which says as much.” Id. Here,

VFIC explicitly limited the policy to coverage of injury from

“disparagement of goods, products, or services.” Dkt. 146 at 7.

     In Billings, the court held that an insurer had a duty to

defend where the policy covered injuries arising from slander,

libel, or other “defamation of character,” and the underlying

complaint contained allegations that the insured spread rumors

that plaintiff developers planned to unlawfully bypass permitting

requirements, “fill the wetlands,” and “build sixteen houses on

the marsh” – rumors that caused one of the developers “such

emotional distress that he was hospitalized.” 936 N.E.2d at 411

(cleaned up). Lionbridge equates these “rumors” with the alleged

statements by its sales people, but there is a key difference. The

rumors   in        Billings   essentially      called        the     developers

“environmental criminals,” per se defamation that requires no

showing of damages. See id. at 415.



                                    14
     Case 1:20-cv-10014-PBS Document 185 Filed 08/05/21 Page 15 of 24



     Finally, in Norfolk & Dedham Mutual Fire Insurance Co. v.

Cleary Consultants, Inc., 958 N.E.2d 853 (Mass. App. Ct. 2011),

the court held that an insurer had a duty to defend where the

policy   covered   personal    and      advertising       injury    arising    from

statements that “violate[] a person’s right of privacy” and the

underlying    complaint    filed   by    the   insured’s      employee    alleged

sexual harassment by her supervisor in which the supervisor “made

offensive    sexual   comments       about     her        appearance     and   her

relationships,” “questioned her about her sex life during her

marriage and after her divorce,” and “ridiculed her choice of

boyfriend by using an offensive, derogatory term to question the

boyfriend’s sexuality and [the employee’s] attraction to him.” Id.

at 859, 861. Norfolk simply is not on point. See id. Lionbridge’s

argument for coverage under the slander, libel, and disparagement

of goods, services or products clause finds no support in the cited

Massachusetts cases and fails as a matter of law.

         B. Use of Another’s Advertising Idea

     The insurance policy’s coverage of injury arising from use of

another’s    advertising    idea   is    limited     to    claims   specifically

involving the taking of a competitor’s ideas about advertising to

the public at large and using those ideas in the policyholder’s

own advertisement. See Holyoke Mut. Ins. Co. v. Vibram USA, Inc.,

106 N.E.3d 572, 577–78 (Mass. 2018).



                                        15
       Case 1:20-cv-10014-PBS Document 185 Filed 08/05/21 Page 16 of 24



       Lionbridge argues that the underlying complaint’s allegations

that Lionbridge changed its website to emphasize the industry that

made up the largest share of TPG’s business “roughly sketches” a

claim for injury arising for use of another’s advertising idea.

Lionbridge notes that a website can constitute an advertisement.

       VFIC     responds    that   the     allegations       in     the     underlying

complaint sketch a claim for use of TPG’s business model and trade

secrets, not its advertising ideas. VFIC relies on Holyoke Mutual

Insurance Co., 106 N.E.3d at 579, for the proposition that the

concept of an “advertising idea” should not be treated as “all-

encompassing.” Id. (citing several cases in which courts found

underlying complaints addressed a product or business idea rather

than an advertising idea even where the idea appeared in the

insured’s advertisement). The court looked to whether the insured

used   the     name    of   a   famous    barefoot       marathon    runner     as    an

advertising idea, whether the runner’s family had previously used

the name as an advertising idea, and whether the family’s suit

sought to enforce its right to use the name as an advertising idea.

Id. at 579–80. VFIC notes that the underlying complaint here

alleges       that    Lionbridge   “changed        its    business        model,”    and

“focus[ed] on certain products [and] . . . specific industries,”

because    Lionbridge       “learned     [these]    were    the   largest      revenue

generators for TPG.” Dkt. 76-7 ¶ 131. In VFIC’s view, these

allegations involve “ideas about the business itself, rather than

                                          16
      Case 1:20-cv-10014-PBS Document 185 Filed 08/05/21 Page 17 of 24



about advertising” regardless of the fact that the “alleged change

in Lionbridge’s ‘business model’ was reflected on its website.”

Dkt. 146 at 11 (emphasis in the original).

      Allegations that the change in Lionbridge’s business model

appeared on its website        do not constitute      allegations of     an

advertising injury. See Holyoke Mut. Ins. Co., 106 N.E.3d at 579.

Lionbridge cites to no language in the underlying complaint that

can be reasonably interpreted as seeking to enforce TPG’s right to

use its specialties in certain industries as an advertising idea.

Instead, the underlying complaint indicates that TPG seeks to

recover for misappropriation of its trade secrets – including its

business model based on which industries are its largest sources

of clients. Dkt. 76-7 ¶¶ 130-31 (“After accessing TPG’s Proprietary

Information and Trade Secrets regarding TPG’s proprietary sales

approach, Lionbridge changed its business model to replicate TPG’s

by focusing on certain products with market outreach to specific

industries. . . . [T]he website has been refocused on particular

industries it learned were the largest revenue generators for

TPG.”). Those allegations do not “roughly sketch” a claim under

the policy’s “use of another’s advertising idea” clause. See

Billings, 936 N.E.2d at 414.

II.   Applicability of Policy Exceptions

      Even if Lionbridge had met its initial burden to show that

the underlying complaint contains factual allegations that roughly

                                     17
       Case 1:20-cv-10014-PBS Document 185 Filed 08/05/21 Page 18 of 24



sketch a covered claim, which the Court holds it has not, VFIC has

shown that all potential claims fall within one of the policy’s

coverage exceptions. See New Fed Mortg. Corp., 543 F.3d at 11.

         A. Knowledge

       Lionbridge    argues     that       the       knowledge       exclusions    do    not

preclude VFIC’s duty to defend because “both of the underlying

claims triggering coverage” — slander, libel or disparagement of

services, goods or products of TPG and use of TPG’s advertising

idea — “can be established with mere negligence so Valley Forge

cannot foreclose the possibility of a covered claim based on

negligence.” Dkt. 134 at 3.

       VFIC     responds     that        the        underlying       complaint    alleges

statements made “with knowledge that [they] would violate the

rights of [TPG] and would inflict . . . injury” or “with knowledge

of   [the     statements’]    falsity”          because       “TPG    characterizes      the

statements      as   ‘false,’       as    ‘misrepresentations,’             as    part    of

Lionbridge’s scheme to ‘[take] advantage if the extended sales

process to undercut TPG,’ and as made ‘in bad faith for the purpose

of damaging TPG and advantaging Lionbridge.’” Dkt. 146 at 12-13.

       Lionbridge urges the Court to look to the lowest threshold

mens    rea    for   potential      claims           rather    than    to   the    factual

allegations actually made in the underlying complaint. Here, the

underlying      complaint     plainly           alleges       statements     made       with

knowledge of their falsity – “in bad faith” – and with knowledge

                                               18
      Case 1:20-cv-10014-PBS Document 185 Filed 08/05/21 Page 19 of 24



that they violated TPG’s rights and would inflict injury – “for

the purpose of damaging TPG.” See id. Both knowledge exceptions

thus preclude coverage.

          B. Infringement of or Access to Trade Secrets

      The insurance policy excludes coverage from injuries “arising

out of the infringement” of another organization’s “trade secret,”

as well as claims “arising out of any access to or disclosure of”

another    organization’s      “confidential...information,”        including

“trade secrets, processing methods, customer lists, financial

information, . . . or any other type of nonpublic information.”

Dkt. 53-1 at 139, 179.

      Lionbridge argues that “this exclusion does not eliminate the

potential coverage for the covered claims for libel, slander,

disparagement, or misappropriation of an advertising idea because

all of these claims can be established without an ‘infringement’

of trade secrets. Further, the exclusion explicitly states that it

does not apply to the alleged misappropriation of an advertising

idea.” Dkt. 134 at 3–4.

      VFIC   responds   that    the     underling   complaint    “extensively

describes Lionbridge’s (and H.I.G.’s) alleged unlawful access to

and   misappropriation    of    TPG’s    trade   secrets   and   confidential

business information . . . [and] plainly claims that all of TPG’s

damages arose from this conduct.” Dkt. 146 at 12.



                                        19
       Case 1:20-cv-10014-PBS Document 185 Filed 08/05/21 Page 20 of 24



       As    discussed   above,    VFIC     persuasively    argues     that    the

 underlying    complaint    contains      no   factual   allegations    of    harm

 caused by libel, slander, disparagement, or misappropriation of an

 advertising idea. Lionbridge has not shown that the underlying

 complaint alleges any injury that does not arise out of the

 infringement of TPG’s trade secrets or access to TPG’s trade

 secrets.    Accordingly,    the   trade       secrets   exceptions    preclude

 coverage.

III.   Judicial Estoppel

       Regardless of whether VFIC had a duty to defend, Lionbridge

 argues that VFIC is judicially estopped from challenging its duty

 to defend because it “has repeatedly admitted in its pleadings

 that it has a duty to defend. . . . To the extent Valley Forge

 harbored a dispute regarding that admission, it was obligated to

 say so and, since it did not, it is bound by its admissions

 ‘throughout the course of the proceeding.’” Dkt. 134 at 14–15

 (quoting Schott Motorcycle Supply, Inc. v. Am. Honda Motor Co.,

 976 F.2d 58, 61 (1st Cir. 1992)).

       VFIC responds that “the existence of a duty to defend is [a

 question] of law, involving comparison of the complaint with the

 relevant terms of the governing policy,” so it “is not one to which

 the doctrine of judicial admission can apply.” Dkt. 146 at 19

 (cleaned up). Moreover, VFIC argues that there is no inconsistency



                                       20
       Case 1:20-cv-10014-PBS Document 185 Filed 08/05/21 Page 21 of 24



in its statements because it previously agreed to defend Lionbridge

subject to a reservation of rights.

       The doctrine of judicial estoppel applies where a party seeks

to prove a matter of concrete fact that is inconsistent with the

party’s earlier assertions in the proceeding as to that fact.

Harrington v. City of Nashua, 610 F.3d 24, 31 (1st Cir. 2010).

“The contours of the doctrine are hazy,” but “[i]t is . . . widely

agreed that, at a minimum, . . . the estopping position and the

estopped position must be directly inconsistent, that is, mutually

exclusive” and “the responsible party must have succeeded in

persuading a court to accept its prior position.” Alternative Sys.

Concepts, Inc. v. Synopsys, Inc., 374 F.3d 23, 33 (1st Cir. 2004).

Lionbridge cannot satisfy the latter prong for the simple reason

that the Court has taken no action in acceptance of VFIC’s previous

statements. See id.; Gens v. Resol. Tr. Corp., 112 F.3d 569, 572

(1st Cir. 1997) (“Judicial estoppel is not implicated unless the

first forum accepted the legal or factual assertion alleged to be

at    odds   with   the   position   advanced    in    the   current   forum.”)

(emphasis removed).

IV.    Equitable Estoppel

       Regardless of whether VFIC’s duty to defend was triggered by

the complaint in the underlying litigation, Lionbridge argues that

VFIC must cover Lionbridge’s defense costs under an equitable

estoppel     theory.      Lionbridge   alleges        that   VFIC   repeatedly

                                       21
     Case 1:20-cv-10014-PBS Document 185 Filed 08/05/21 Page 22 of 24



represented that it had a duty to defend and that Lionbridge

detrimentally relied on those representations by transferring work

from Akerman to Kirkland, which has higher hourly rates.

     VFIC responds that it informed Lionbridge from the start that

it agreed to provide a defense subject to a reservation of rights.

Dkt. 146 at 14 (stating that it “sent Lionbridge a ten-page letter

explaining the results of its initial review of TPG’s complaint

. . . [,] explained that there were a number of reasons . . . for

believing that some or all of TPG’s claims fell outside the

policy’s coverage . . . [, and] offered to defend Lionbridge, but

subject to a reservation of rights”). VFIC specifically reserved

the right to “withdraw from Lionbridge’s defense” and to “file a

declaratory judgment action for the purpose of determining its

continuing rights and obligations under the policy.” Id. Further,

VFIC notes that it “offered to allow Lionbridge to select its own

defense counsel for the TPG suit, which Lionbridge did . . . [,

and] Lionbridge has continued to exercise sole control over the

activities of its defense counsel,         and the direction of and

strategies for Lionbridge’s defense.” Id.

     Lionbridge’s argument is easily dispatched. “As a general

rule, estoppel claims are easily overcome in the context of an

insurer’s duty to defend. A reservation-of-rights letter suffices

under Massachusetts law to block any estoppel claim.” Narragansett

Bay Ins. Co. v. Kaplan, 146 F. Supp. 3d 364, 372–73 (D. Mass. 2015)

                                    22
     Case 1:20-cv-10014-PBS Document 185 Filed 08/05/21 Page 23 of 24



(citing Three Sons, Inc. v. Phoenix Ins. Co., 257 N.E.2d 774, 777

(Mass. 1970) (“A reservation of rights in such circumstances

notifies the insured that the insurer’s defence [sic] is subject

to the later right to disclaim liability. The insured thus can

take the necessary steps to protect his rights, and has no basis

for claiming an estoppel.”)). Moreover, it is “standard and prudent

practice in the insurance industry” for an insurer to provide a

defense subject to a reservation of rights. Id. at 374. Here, VFIC

clearly stated that its defense was subject to a reservation of

rights. VFIC is free to dispute its duty to defend before this

Court. See Narragansett Bay Ins. Co., 146 F. Supp. 3d at 372-73.

V.   Defending Subject to Reservation of Rights

     Lionbridge forges ahead, arguing that even if VFIC has no

duty to defend, VFIC must pay all reasonable costs of defense

accrued during the period for which it agreed to defend Lionbridge

subject to a reservation of rights.5 Neither party has cited a case

directly on point. See Deutsche Bank Nat’l Ass’n v. First American

Title Ins. Co., 991 N.E.2d 638 (Mass. 2013); Polaroid Corp. v.

Travelers Indem. Co., 610 N.E.2d 912 (Mass. 1993); Holyoke Mut.

Ins. Co. v. Vibram USA, Inc., No. SUCV20152321BLS1, 2017 WL 1336600

(Mass. Sup. Ct. March 21, 2017) (not reported), rev’d 106 N.E.3d




5 Lionbridge raised this issue for the first time at the motion
hearing. The Court requested supplemental briefing on this issue
from both parties.
                                    23
     Case 1:20-cv-10014-PBS Document 185 Filed 08/05/21 Page 24 of 24



572 (Mass. 2018). It is also unclear under Massachusetts law

whether an insurer can recoup defense costs paid while defending

subject to a reservation of rights. See Metro. Life Ins. Co. v.

Cotter, 984 N.E.2d 835, 849 n.21 (Mass. 2013) (“We have not

addressed whether an insurer may seek reimbursement for the costs

of a defense undertaken pursuant to a unilateral reservation of

rights.”); Holyoke Mut. Ins. Co. in Salem v. Vibram USA, Inc., 106

N.E.3d 572, 574 n.4 (Mass. 2018) (“[W]e need not reach the issues

raised by the parties related to recoupment of monies paid for

defending Vibram under a reservation of rights.”). VFIC has agreed

not to seek recoupment, and the Court denies Lionbridge’s request

for additional attorney’s fees in light of the Court’s ruling that

there was no duty to defend to begin with.

                                  ORDER

     For the reasons stated above, the Court ALLOWS VFIC’s motion

for summary judgment (Dkt. 104), DENIES Lionbridge’s motion for

partial   summary   judgment    (Dkt.     76),   and   dismisses   all   of

Lionbridge’s claims.



SO ORDERED.

                                  /s/ PATTI B. SARIS
                                  Hon. Patti B. Saris
                                  United States District Judge




                                    24
